Case 1:19-cv-20803-RNS Document 11 Entered on FLSD Docket 04/15/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

CHRISTIAN TORRES,

Plaintiff,

-vs- CASE NO. l:l9-cv-20803-RNS

CARNIVAL CORPORATION,
a Foreign Profit Corporation,

Defendant.

/
NOTICE OF APPEAL

NOTICE IS HEREBY GIVEN that Plaintiff, Ch:istian Torres, appeals to the United
States Court of Appeals for the Eleventh Circuit Hom this Honorable Court’s Order Dismissing
Complaint entered March 22, 2019 (Document 10).

l HEREBY CERTIFY that on the 15th day of April, 2019, a true and correct copy of the
foregoing has been electronically filed with the Clerk of Court by using the CM/ECF System
system Which will automatically electronically furnish a copy to: Valentina M. 'I`ejera, Esquire
[vtejera@camival.com].

DELLECKER WILSON KING

MCKENNA RUFFIER & SOS
A Limited Liability Partnex'ship

\..

 

Floric§a Bax No. 060387
719 VASSAR STREE'I`

ORLANDO,FL 32804-4920
(407) 244-3000

Attorney for PlaintiH`
WEReservice@dwklaw.com

